328 Mich. 159 (1950)
43 N.W.2d 310
PEOPLE
v.
COOPER.
Docket No. 67, Calendar No. 42,921.
Supreme Court of Michigan.
Decided January 9, 1950.
Decided on rehearing June 27, 1950.
Rehearing denied September 11, 1950.
Stephen J. Roth, Attorney General, Edmund E. Shepherd, Solicitor General, Daniel J. O'Hara, Assistant *161 Attorney General, and Richard B. Foster, Special Assistant Prosecuting Attorney, for the people.
Chris M. Youngjohn, Isadore Levin, Henry H. Sills and Butzel, Levin, Winston, Youngjohn & Quint (George E. Brand, of counsel), for appellant Cooper.
ON REHEARING.
BOYLES, C.J.
This appellant is one of the defendants charged with conspiracy to corrupt the legislature and its members, whose conviction was affirmed by this Court. People v. Cooper, 326 Mich. 514. We granted rehearing and oral argument, and in the brief filed on the rehearing Cooper raises certain questions which he claims are additional grounds for reversal. They will be referred to.
After conviction and sentence Cooper filed a motion for a new trial, setting up various grounds therefor, one of which was that the verdict of the jury was "contrary to the great weight of the evidence." This was the No 1 question originally raised by this appellant on the appeal here, and the proofs as they applied to Cooper were discussed in the Court's former opinion in the case. Cooper now seeks reversal on the ground that the trial court, in effect, refused to pass upon that question, and relies on the reference made by the trial court to People v. Howard, 50 Mich. 239, and other cases. Those decisions, together with other more recent ones which might be cited, indicate the difference in the phraseology used by members of the Court at various times, in passing on the question whether verdicts are against the great weight of the evidence. In the instant case the ultimate fact remains that the trial court, in denying Cooper's motion for a new trial, decided that the verdict was not against the great *162 weight of the evidence. With that, we concur. A correct result may be reached and affirmed, although based on a wrong reason; and the granting of a new trial rests largely in the sound discretion of the trial court. People v. Moshier, 306 Mich. 714; People v. Lowenstein, 309 Mich. 94. Furthermore, in accordance with the correct rule, we consider that the proofs were sufficient to justify the verdict of the jury as to the guilt of this defendant, beyond a reasonable doubt.
Defendant renews the claim that the court erred in allowing any testimony to be received which referred to Senate Bill No 41, and claims that we considered the case as if Cooper had been accused of having conspired to bribe with reference to said Senate Bill No 41. Such was not our intention, nor does a fair reading of the opinion sustain the claim.
It was repeatedly made apparent to the jury during the trial, and by the charge to the jury, that Cooper could not be convicted of conspiracy based on Senate Bill No 41. At the outset of the trial, it was withdrawn from the charge in the information. Early in the trial, the special prosecutor stated before the jury that Senate Bill No 41 was introduced solely to show certain procedures, for no other purpose, and not claimed that any payment was made on any bills other than Senate Bills Nos 85 and 166. The court ruled early in the trial, and subsequently repeated:
"The jury understands that Senate Bill No 41 is only for the purpose of explaining or showing the motive or intent in regard to this legislative session as it was, and the acquaintance of these finance company defendants with Mr. Hemans."
Finally, the court charged the jury:
"I further charge you that during the trial certain evidence was allowed pertaining to Senate Bill *163 No 41 and various other bills introduced in the legislature that the people claim affected the finance companies. These bills were only admitted by way of explanation as to the conduct of the finance defendants, and to show probable motive and intent, and not to show that they were guilty of a conspiracy as to Senate Bill No 41, or the other bills that affected them, other than the two bills charged in the information  Senate Bill No 85 and Senate Bill No 166."
Defendant also renews the claim for reversal based on the conduct of the prosecution during the trial and in the argument. Much has already been said by this Court on that claim. On further review of the record and the claims of error in that regard, we conclude that it would be of little benefit to point out and comment upon each instance referred to. At the trial, the 22 defendants were represented by 15 attorneys. Generally, the objections made by counsel, the argument and rulings thereon, and the comments by various counsel and by the prosecutor, were directed to all of the defendants and not specially to Cooper We do not agree with counsel for Cooper, that the practice of judging prejudice as to one of the defendants in a conspiracy case, "according to the standard adopted in another case" (e.g., the Hancock and Omacht Cases), is objectionable. Where the objection apply to other defendants who have chosen to file separate briefs, comment as to one may properly be referred to as applied to others.
Finally, counsel in this case claim that "whether singly or in the aggregate and in their cumulative effect," the errors complained of should result in reversal. With that claim in mind, we have again reviewed appellant's claims of reversible error.
"No judgment or verdict shall be set aside or reversed or a new trial be granted by any court of this State in any criminal case, * * * unless in the *164 opinion of the court, after an examination of the entire cause, it shall affirmatively appear that the error complained of has resulted in a miscarriage of justice." CL 1948, § 769.26 (Stat Ann § 28.1096).
It does not affirmatively appear that the errors complained of have resulted in a miscarriage of justice.
Affirmed.
NORTH and SHARPE, JJ., concurred with BOYLES, C.J.
BUSHNELL, J. (dissenting).
For the reasons stated in People v. Omacht, ante, 145, I am unable to agree with the conclusions reached by Mr. Chief Justice BOYLES.
The conviction should be set aside and a new trial should be granted.
REID, J., concurred with BUSHNELL, J.
DETHMERS, BUTZEL, and CARR, JJ., did not sit.